                                                                ORDERED ACCORDINGLY.


                                                                 Dated: July 30, 2019


1
2
                                                                _________________________________
3                                                               Brenda K. Martin, Bankruptcy Judge

4

5

6

7                     IN THE UNITED STATES BANKRUPTCY COURT
8                             FOR THE DISTRICT OF ARIZONA
9    In re:                                          (Chapter 7 Case)
10   VANCE COREY LEWIS,                              Case No. 2:17-bk-14024-BKM
11                  Debtor.                          Adv. No. 2:18-ap-00444-BKM
12
     DIANE M.             MANN,    CHAPTER      7   JUDGMENT REVOKING
13   TRUSTEE,                                       DEBTOR’S DISCHARGE
14                  Plaintiff,
15                  vs.
16   VANCE CORY LEWIS and JALEAA J.
     LEWIS, husband and wife,
17
                    Defendants.
18

19

20
              Pursuant to the Stipulated Judgment Against Defendants (“Stipulation”) entered by this
21
     Court on Janruary 16, 2019, defendants Vance Corey Lewis and Jaleaa J. Lewis (“Defendants”)
22
     were to remit the judgment amount of $1,630.40 (“Judgment Amount”) to Diane Mann, Chapter
23
     7 Trustee (“Trustee”) by July 10, 2019.
24
              Defendants defaulted under the terms of the Stipulation. Trustee’s counsel notified the
25
     Defendants of their default and the Defendants have not cured the default. Defendants have failed
26
     to remit the Judgment Amount by July 10, 2019. To date, Defendants owe the Estate not less than
27
     $931.40.
28


 Case 2:18-ap-00444-BKM           Doc 19 Filed 07/30/19 Entered 07/30/19 15:02:44        Desc
                                  Main Document    Page 1 of 2
 1
 2       Upon the default of Defendants and good cause appearing:
 3       IT IS HEREBY ORDERED, ADJUDGED, AND DECREEED:
 4          1. Defendants defaulted under the terms of the Stipulation by failing to remit the full
 5             Judgment Amount by July 10, 2019;
 6          2. Vance Corey Lewis’s discharge is hereby revoked effective as of the date of this
 7             Judgment; and
 8          3. The Clerk of the Court shall give notice of this revocation to all creditors and
 9             parties-in-interest.
10                            SIGNED AND DATED ABOVE.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 2:18-ap-00444-BKM                       2
                            Doc 19 Filed 07/30/19 Entered 07/30/19 15:02:44          Desc
                            Main Document    Page 2 of 2
